(10)(2)

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT, dated as of October 28, 2003 (the “Effective Date”), by and
among C-COR.net Corp. (“C-COR”), in its own capacity and as successor by merger
with Philips Broadband Networks, Inc. (“PBN”), Broadband Network Services, Inc.
(“BNS”), in its own capacity and doing business as Worldbridge Broadband
Services, Inc. (“WBS” and together with C-COR, PBN and BNS, each an “Assignor”
and collectively the “Assignors”, Satellite Asset Management, L.P. (“Satellite”)
as agent for its discretionary accounts listed on Schedule 1 of the Assignment
Agreement (as defined below) (the “Purchasing Accounts”; Satellite, in its
capacity as investment manager and agent for the Purchasing Accounts hereunder,
is referred to here in as “Assignee”) and Citizens Bank of Pennsylvania, as
escrow agent hereunder (the “Escrow Agent”).

 

RECITAL

 

A. The Assignee and the Assignors have agreed to deposit in escrow certain funds
in connection with the Assignment of Claim Agreement attached hereto as Exhibit
A (the “Assignment Agreement”) and wish such deposit to be subject to the terms
and conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

Section 1. Definitions. As used in this Agreement, the following terms have the
meanings stated:

 

“Allowed,” with respect to a Claim or Claims, means (i) allowed pursuant to a
Final Order as a valid and enforceable general unsecured claim, (ii) the proof
of claim filed with respect to such Claim or Claims has not been objected to by
any applicable deadline to do so and such deadline has passed or (iii) if no
deadline to file an objection has been set, distributions of proceeds (including
without limitation cash, notes and/or securities) have been made by the Debtors
(or another entity responsible for making distributions on account of allowed
claims against such Debtors) pursuant to a Confirmed Plan or Final Order (which
Final Order may include an order of distribution in a Chapter 7 proceeding) on
account of such Claim or Claims.

 

“Allowed Amount” means, with respect to any Claim, the amount of such Claim that
has become Allowed.

 

“Applicable Purchase Rate” means, with respect to the Assigned Claims listed on
Schedule B to the Assignment Agreement, seventy percent (70%) and, with

 



--------------------------------------------------------------------------------

respect to the Assigned Claims listed on Schedule C to the Assignment Agreement,
eighty-one percent (81%).

 

“Applicable Purchase Rate Differential” means, with respect to the Assigned
Claims listed on Schedule B to the Assignment Agreement, twenty-one percent
(21%) and, with respect to the Assigned Claims listed on Schedule C to the
Assignment Agreement, thirty-two percent (32%).

 

“Assigned Claims” shall have the meaning set forth in the Assignment Agreement.

 

“Claims” means the Assigned Claims listed on Schedules B and C to the Assignment
Agreement, and “Claim” means any of the Claims.

 

“Confirmed Plan” means a Plan of Reorganization in the Proceedings, which Plan
may provide for the reorganization or liquidation, in whole or in part, of the
Debtors, setting forth, inter alia, the treatment of general unsecured creditors
pursuant to such Plan, and with respect to which Plan a Final Order has been
entered confirming such Plan.

 

“Corresponding Debtor” means, with respect to any Claim, the Debtor listed
opposite such Claim in Schedules B or C to the Assignment Agreement.

 

“Debtors” means each of Adelphia Communications Corp. and those affiliates,
including the entities set forth in Schedules B and C of the Assignment
Agreement, that have commenced Proceedings and are still subject to the
Proceedings as of such relevant date.

 

“Final Order” shall have the meaning set forth in the Assignment Agreement.

 

“Proceedings” means those certain proceedings commenced by the Debtors under
Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy
Court for the Southern District of New York administered under Case No.
02-41729.

 

“Proof of Claim Amount” means, with respect to any Claim, the “Proof of Claim
Amount” listed opposite such Claim in Schedule B or C to the Assignment
Agreement, representing the claim amount for which a proof of claim was filed in
the Proceedings.

 

“Same Percentage Debtor” means a Debtor (or entity responsible for making
distributions on account of Allowed Claims against such Debtor) that has made or
is making distributions to its general unsecured creditors on the same or
greater basis as the Corresponding Debtor pursuant to a Confirmed Plan or other
Final Order (which Final Order may include an order of distribution in a Chapter
7 proceeding).

 

“Scheduled Amount” means, with respect to any Claim, the “Scheduled Amount”
listed opposite such Claim in Schedule B or C to the Assignment Agreement,

 

2



--------------------------------------------------------------------------------

representing the amount of such Claim scheduled by the applicable Debtor in the
Proceedings.

 

“Substantive Consolidation Order” means a Final Order entered in the Proceedings
substantively consolidating the assets and liabilities of all or some of the
Debtors.

 

Section 2. Appointment. The Assignee and Assignors hereby appoint the Escrow
Agent as their escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.

 

Section 3. Escrow Fund. Simultaneous with the execution and delivery of this
Escrow Agreement, the Assignee is depositing with the Escrow Agent the sums
indicated as the escrow deposit on Schedule 1 in respect of the Disputed Claim
Escrow Amount and the Lower Distribution Escrow Amount (collectively, the
“Escrow Deposit”). The Escrow Agent shall hold the Escrow Deposit and, subject
to the terms and conditions hereof, shall invest and reinvest the Escrow Deposit
and the proceeds thereof (the “Escrow Fund”) as directed in Section 4.

 

Section 4. Investment of Escrow Fund. During the term of this Escrow Agreement,
the Escrow Fund shall be invested and reinvested by the Escrow Agent in the
investment indicated on Schedule 1 or such other investments as shall be
directed in writing by the Assignee and the Assignors and as shall be acceptable
to the Escrow Agent. Monthly statements will be provided to Assignee and
Assignors reflecting transactions executed on behalf of the Escrow Fund. The
Assignee and Assignors, upon written request, will receive a statement of
transaction details in the Escrow Fund without any additional cost. The Escrow
Agent shall have the right to liquidate any investments held in order to provide
funds necessary to make required payments under this Escrow Agreement. The
Escrow Agent shall have no liability for any loss sustained as a result of any
investment in an investment indicated on Schedule 1 or any investment made
pursuant to the instructions of the parties hereto or as a result of any
liquidation of any investment prior to its maturity or for the failure of the
parties to give the Escrow Agent instructions to invest or reinvest the Escrow
Fund.

 

Section 5. Term of Escrow. Subject to Section 6, the Escrow Fund shall be held
by the Escrow Agent for a period commencing on the date of this Agreement, and
ending on the Escrow Agent receiving written notice from a party hereto of the
earliest to occur of (a) the date on which all Claims have been Allowed, in
whole or in part and (b) the date on which the value of the Escrow Fund shall be
zero (such earliest date being the “Escrow Termination Date”).

 

Section 6. Disposition of Escrow Fund.

 

(a) Delivery of Claim Notice By Assignors. From and after the date of this
Agreement and until the Escrow Termination Date, the applicable Assignor(s) may
deliver to the Escrow Agent (with a simultaneous copy of such notice to the
Assignee) a written notice in the form of Exhibit B hereto (each, an “Assignor
Claim Notice”):

 

(i) certifying that:

 

(A) all or any portion of the Claims are Allowed in an amount greater than the
Scheduled Amount of such Claims, and/or

 

3



--------------------------------------------------------------------------------

(B) all or any portion of the Claims are Allowed as general unsecured Claims
against either (i) the Corresponding Debtor(s) or (ii) a Same Percentage Debtor,
provided, however, for the avoidance of doubt, Assignors and Assignee agree that
the reduction of a Claim against a Corresponding Debtor and a corresponding
increase of the amount (the “Increased Amount”) of an existing Claim (the
“Existing Claim”) against a Debtor set forth in Schedules B and C of the
Assignment Agreement shall be treated as if the Increased Amount were a separate
Claim against such other Debtor, and the Purchase Price paid in respect of such
Existing Claim (as increased by the Increased Amount) shall not be limited by
the fact that the Allowed Amount of the Existing Claim may, in certain cases,
exceed the Proof of Claim Amount of the Existing Claim, and this proviso shall
be taken into consideration in connection with any Claim Notice delivered by
Assignor and any Claim Notice delivered by Assignee pursuant to Section 6 of
this Agreement;

 

(ii) setting forth the calculation of the Disputed Claim Escrow Release Amount
and/or the Lower Distribution Escrow Release Amount (each, as defined and
calculated in the Assignor Claim Notice) to be paid to the applicable
Assignor(s) together with all interest earned pursuant to this Escrow Agreement
and unpaid on such amounts (collectively, the “Assignor Payment Amount”);

 

(iii) setting forth the applicable Assignor(s)’s wire transfer instructions; and

 

(iv) certifying that a copy of such Assignor Claim Notice has been delivered to
the Assignee.

 

(b) Delivery of Claim Notice By Assignee. From and after the date of this
Agreement and until the Escrow Termination Date, Assignee may deliver to the
Escrow Agent (with a simultaneous copy of such notice to the Assignor(s))
written notice in the form of Exhibit C hereto (each, an “Assignee Claim Notice”
and together with the Assignor Claim Notice, the “Claim Notices”):

 

(i) (1) certifying that:

 

(A) all or any portion of the Claims are Allowed in an amount less than the
Proof of Claim Amount of such Claims, and/or

 

(B) (i) all or any portion of the Claims are Allowed as a general unsecured
claim against a Debtor other than the Corresponding Debtor(s), (ii) such
Debtor(s) (has)(have) made or (is)(are) making distributions to its general
unsecured creditors in a lower percentage than the Corresponding Debtor(s)
pursuant to a Confirmed Plan or other Final Order (which Final Order may include
an order of distribution in a Chapter 7 proceeding) and (iii) the Allowance of
such claim against such Debtor is not the result of a Substantive Consolidation
Order; and/or

 

4



--------------------------------------------------------------------------------

(C) all or any portion of the Claims are subject to a Disallowance (as defined
in the Assignment Agreement) as a result of, or arising out of, any Assignor’s
conduct on the Official Committee of Unsecured Creditors in the Proceedings or
any other official or unofficial committee in the Proceedings; and/or

 

(D) Assignee has delivered Assignee’s Notice of Exercise (as defined in the
Assignment Agreement) to Assignor and Assignor and Assignee have executed an
Unresolved Claim Assignment Agreement (as defined in the Assignment Agreement)
with respect to the Unresolved Claims

 

(ii) setting forth the calculation of the Disputed Claim Escrow Release Amount
and/or the Lower Distribution Escrow Release Amount to be paid to the Assignee
together with all interest earned pursuant to this Escrow Agreement and unpaid
on such amounts (collectively, the “Buyer Payment Amount”);

 

(iii) setting forth the Assignee’s wire transfer instructions; and

 

(iv) certifying that a copy of such Assignee Claim Notice has been delivered to
the applicable Assignor(s); or

 

(c) Payment of the Escrow Fund. The Escrow Agent shall continue to hold the
Escrow Fund in its possession until authorized hereunder to distribute the
Escrow Fund, or any specified portion thereof, as follows. Within two (2)
Business Days (as defined in Section 12) of the Escrow Agent’s receipt of a
Claim Notice from any Assignor or Assignee, the Escrow Agent shall deliver a
copy of the Claim Notice (the “Escrow Agent Notice”) to the party not delivering
the Claim Notice (the “Non-Claiming Party”). On or prior to 10:00 a.m. (New York
time) on the fifth Business Day after the date on which the Non-Claiming Party
receives the Escrow Agent Notice, the Escrow Agent shall distribute the Assignor
Payment Amount contained in such Assignor Claim Notice or the Buyer Payment
Amount contained in an Assignee Claim Notice from the Escrow Fund in accordance
with the Claim Notice.

 

(d) Dispute. Notwithstanding the foregoing, if prior to 5:00 p.m. (New York
time) on the fourth Business Day after the date on which the Non-Claiming Party
receives the Escrow Agent Notice, written notification is delivered to the
Escrow Agent from the Non-Claiming Party (with a copy simultaneously delivered
to the party delivering the Claim Notice (the “Claiming Party”)) stating that
the Non-Claiming Party disputes in good faith the truth or accuracy of any
statement contained in the Claim Notice (the “Dispute Notice”), which Dispute
Notice shall include the basis of such dispute in reasonable detail, then the
Escrow Agent shall hold the Assignor Payment Amount specified in the Assignor
Claim Notice or the Buyer Payment Amount, as applicable specified in the
Assignee Claim Notice pending a resolution, as hereafter provided. If within ten
business days after delivery of the Dispute Notice, the Claiming Party and the
Non-Claiming Party do not deliver to the Escrow Agent joint instructions
regarding the payment of the Assignor Payment Amount set forth in the Assignor
Claim Notice or the Buyer Payment Amount, as applicable set forth in the
Assignee Claim Notice, then the matter shall be promptly submitted to a mediator
that is acceptable to both the Claiming Party and the Non-Claiming Party (the
“Mediator”), together with a copy of the Claim Notice and the Dispute Notice and
such other specific documentation, if any, as the Mediator shall request. The

 

5



--------------------------------------------------------------------------------

Mediator shall resolve the dispute within ten business days thereafter and shall
direct the Escrow Agent to pay the Assignor Payment Amount set forth in the
Assignor Claim Notice, or the Buyer Payment Amount, as applicable, as set forth
in the Assignee Claim Notice, according to such resolution. The costs of the
Mediator shall be paid fifty percent (50%) by each of the Claiming Party and the
Non-Claiming Party; provided that Assignee and Assignors hereby agree and direct
that in connection with any such resolution by the Mediator which determines
that the Dispute Notice was made in bad faith by the Non-Claiming Party, the
Non-Claiming Party shall pay one hundred percent (100%) of the costs of the
Mediator. The decision of the Mediator shall be final and binding on the parties
hereto. In the event the parties are unable to jointly agree on the appointment
of a Mediator within twenty (20) business days after delivery of a Dispute
Notice, such matter shall be submitted to binding arbitration as provided in
this Section 6(d), which shall be the sole and exclusive method of resolving
such dispute. Arbitration shall be conducted in accordance with the commercial
arbitration rules (the “Rules”) of the American Arbitration Association (the
“AAA”) then in effect, except as modified herein. The arbitration shall be
conducted before three arbitrators, of whom each party shall appoint one
arbitrator within ten (10) days of the receipt by the respondent of the demand
for arbitration. The two arbitrators appointed by the parties shall appoint a
third arbitrator, who shall serve as chair of the arbitral tribunal, within ten
(10) days of the appointment of the second arbitrator. If any arbitrator is not
appointed within the time limits provided herein and in the Rules, such
arbitrator shall be appointed by the AAA by using a list striking and ranking
procedure in accordance with the Rules. Any arbitrator appointed by the AAA
shall be experienced as an arbitrator. The hearing shall be held, if possible,
within thirty (30) days of the appointment of the third arbitrator. The costs of
arbitration shall be paid fifty percent (50%) by each of the Claiming Party and
the Non-Claiming Party. The arbitration provisions set forth herein shall be
governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

 

(e) Release of Escrow On Escrow Termination Date. On the tenth day after the
Escrow Termination Date, all amounts of the Escrow Fund, including without
limitation, all proceeds of investments in accordance with Section 4, shall be
distributed to Assignee and/or Assignor in accordance with the wire instructions
delivered by Assignee and/or Assignor to the Escrow Agent prior to such date.

 

(f) Joint Instructions. Notwithstanding any other provisions of this Agreement,
the Escrow Agent shall deliver or distribute all or any portion of the Escrow
Fund at any time in accordance with the joint written instructions of the
Assignee and the applicable Assignor(s).

 

Section 7. Escrow Agent. The Escrow Agent undertakes to perform only such duties
as are expressly set forth herein and no other or further duties or
responsibilities shall be implied. The Escrow Agent shall have no liability
under and no duty to inquire as to the provisions of any agreement other than
this Escrow Agreement. The Escrow Agent may rely upon and shall not be liable
for acting or refraining from acting upon any written notice, instruction or
request furnished to it hereunder and believed by it to be genuine and to have
been signed or presented by the proper party or parties. The Escrow Agent shall
be under no duty to inquire into or investigate the validity, accuracy or
content of any such document. The Escrow Agent shall have no duty to solicit any
payments which may be due it hereunder. The Escrow Agent shall not be liable for
any action taken or omitted by it in good faith except to the extent that a
court of competent jurisdiction determines that the Escrow Agent’s gross
negligence or willful misconduct was the primary cause of any loss to the
Assignee or Assignors. The Escrow Agent

 

6



--------------------------------------------------------------------------------

may execute any of its powers and perform any of its duties hereunder directly
or through agents or attorneys (and shall be liable only for the careful
selection of any such agent or attorney) and may consult with counsel,
accountants and other skilled persons to be selected and retained by it. The
Escrow Agent shall not be liable for anything done, suffered or omitted in good
faith by it in accordance with the advice or opinion of any such counsel,
accountants or other skilled persons. In the event that the Escrow Agent shall
be uncertain as to its duties or rights hereunder or shall receive instructions,
claims or demands from any party hereto which, in its opinion, conflict with any
of the provisions of this Escrow Agreement, it shall be entitled to refrain from
taking any action and its sole obligation shall be to keep safely all property
held in escrow until it shall be directed otherwise in writing by all of the
other parties hereto or by a final order or judgment of a court of competent
jurisdiction. Anything in this Escrow Agreement to the contrary notwithstanding,
in no event shall the Escrow Agent be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

Section 8. Succession. The Escrow Agent may resign and be discharged from its
duties or obligations hereunder by giving ten (10) days advance notice in
writing of such resignation to the other parties hereto specifying a date when
such resignation shall take effect. The Escrow Agent shall have the right to
withhold an amount equal to any amount due and owing to the Escrow Agent, plus
any costs and expenses the Escrow Agent shall reasonably believe may be incurred
by the Escrow Agent in connection with the termination of the Escrow Agreement.
Any corporation or association into which the Escrow Agent may be merged or
converted or with which it may be consolidated, or any corporation or
association to which all or substantially all the escrow business of the Escrow
Agent’s corporate trust line of business may be transferred, shall be the Escrow
Agent under this Escrow Agreement without further act.

 

Section 9. Fees. The Assignors and Assignee shall each pay to the Escrow Agent
one-half of the Escrow Agent’s fee of $2,500 and any out-of-pocket expenses of
the Escrow Agent.

 

Section 10. Indemnity. The Assignee and the Assignors shall jointly and
severally indemnify, defend and save harmless the Escrow Agent and its
directors, officers, agents and employees (the “Indemnitees”) from all loss,
liability or expense (including the reasonable fees and expenses of outside
counsel) arising out of or in connection with (i) the Escrow Agent’s execution
and performance of this Escrow Agreement, except in the case of any Indemnitee
to the extent that such loss, liability or expense is due to the gross
negligence or willful misconduct of such Indemnitee, or (ii) its following any
instructions or other directions from the Assignee or the Assignors, except to
the extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. The parties hereto acknowledge that the foregoing
indemnities shall survive the resignation or removal of the Escrow Agent or the
termination of this Escrow Agreement.

 

Section 11. TINs. The Assignee and the Assignors each represent that its correct
Taxpayer Identification Number (“TIN”) assigned by the Internal Revenue Service
or any other taxing authority is set forth in Schedule 1. Upon execution of this
agreement, each party shall provide the Escrow Agent with a fully executed W-8
or W-9 Internal Revenue Service form. All interest or other income earned under
the Escrow Agreement shall be paid as directed in accordance with provisions of
Sections 4 and 6 hereof and reported by the recipient to the

 

7



--------------------------------------------------------------------------------

Internal Revenue Service or any other taxing authority. Notwithstanding such
written directions, Escrow Agent shall report and, as required withhold any
taxes as it determines may be required by any law or regulation in effect at the
time of the distribution. In the absence of timely direction, all proceeds of
the Escrow Fund shall be retained in the Escrow Fund and reinvested from time to
time by the Escrow Agent as provided in Section 4. In the event that any
earnings remain undistributed at the end of any calendar year, Escrow Agent
shall report to the Internal Revenue Service or such other authority such
earnings as it deems appropriate or as required by any applicable law or
regulation or, to the extent consistent therewith, as directed in writing by the
Assignee and the Assignors.

 

Section 12. Notices. All communications hereunder shall be in writing and shall
be deemed to be duly given and received:

 

(a) upon delivery if delivered personally with an additional copy via e-mail, or

 

(b) on the next Business Day if sent by overnight courier with an additional
copy via e-mail.

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (b) of this Section 12, such communications shall be deemed to
have been given on the date received by the Escrow Agent. In the event that the
Escrow Agent, in its sole discretion, shall determine that an emergency exists,
the Escrow Agent may use such other means of communication as the Escrow Agent
deems appropriate. “Business Day” shall mean any day other than a Saturday,
Sunday or any other day on which the Escrow Agent located at the notice address
set forth on Schedule 1 is authorized or required by law or executive order to
remain closed.

 

Section 13. Security Procedures. In the event funds transfer instructions are
given (other than in writing at the time of execution of this Escrow Agreement),
whether in writing, by telecopier or otherwise, the Escrow Agent is authorized
to seek confirmation of such instructions by telephone call-back to the person
or persons designated on schedule 2 hereto (“Schedule 2”), and the Escrow Agent
may rely upon the confirmation of anyone purporting to be the person or persons
so designated. The persons and telephone numbers for call-backs may be changed
only in a writing actually received and acknowledged by the Escrow Agent. The
Escrow Agent and the beneficiary’s bank in any funds transfer may rely solely
upon any account numbers or similar identifying numbers provided by the Assignee
or the Assignors to identify (i) the beneficiary, (ii) the beneficiary’s bank,
or (iii) an intermediary bank. The Escrow Agent may apply any of the escrowed
funds for any payment order it executes using any such identifying number, even
where its use may result in a person other than the beneficiary being paid, or
the transfer of funds to a bank other than the beneficiary’s bank or an
intermediary bank designated. The parties to this Escrow Agreement acknowledge
that these security procedures are commercially reasonable.

 

Section 14. Miscellaneous. The provisions of this Escrow Agreement may be
waived, altered, amended or supplemented, in whole or in part, only by a writing
signed by all of the parties hereto. Neither this Escrow Agreement nor any right
or interest hereunder may be assigned in whole or in part by any party, except
as provided in Section 8, without the prior consent of the other parties. This
Escrow Agreement shall be governed by and construed under

 

8



--------------------------------------------------------------------------------

the laws of the State of Pennsylvania. Each party hereto irrevocably waives any
objection on the grounds of venue, forum non-conveniens or any similar grounds
and irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of Pennsylvania. The parties further hereby waive any right
to a trial by jury with respect to any lawsuit or judicial proceeding arising or
relating to this Escrow Agreement. No party to this Escrow Agreement is liable
to any other party for losses due to, or if it is unable to perform its
obligations under the terms of this Escrow Agreement because of, acts of God,
fire, floods, strikes, equipment or transmission failure, or other causes
reasonably beyond its control. This Escrow Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
parties to this Agreement may be transmitted by facsimile, and such facsimile
will, for all purposes, be deemed to be the original signature of such party
whose signature it reproduces, and will be binding upon such party.

 

Section 16. Satellite. Each Assignor and the Escrow Agent acknowledges that
Assignee is acting solely in its capacity as agent for the Purchasing Accounts
and has no personal liability hereunder.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the 28th day of October, 2003.

 

C-COR.net Corp.

By:

 

/s/ William T. Hanelly /s/

   

--------------------------------------------------------------------------------

   

Name: William T. Hanelly

   

Title:    CFO

 

BROADBAND NETWORK SERVICES, INC.

By:

 

/s/ William T. Hanelly /s/

   

--------------------------------------------------------------------------------

   

Name: William T. Hanelly

   

Title:    CFO

 

SATELLITE ASSET MANAGEMENT, L.P.
(As investment manager and agent for the Purchasing Accounts set forth on
Schedule A of the Assignment Agreement)

By:

 

/s/ Gabriel Nachemkin /s/

   

--------------------------------------------------------------------------------

Name:

 

Gabriel Nachemkin

Title:

 

Principal

 

CITIZENS BANK OF PENNSYLVANIA

By:

 

/s/ Joseph N. Butto /s/

   

--------------------------------------------------------------------------------

Name:

 

Joseph N. Butto

Title:

 

Vice President

 

10